Citation Nr: 1440498	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  07-36 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R.M.K., Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1974 until his retirement in December 1994.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  Jurisdiction over the case was subsequently transferred to the RO in Roanoke, Virginia.

When this case was previously before the Board in February 2014, it was remanded for additional development of the record and to ensure due process.  This matter is now returned to the Board for further review.  For a more detailed procedural posture of the instant appeal, the Board references the February 2014 Board remand.

The Veterans Benefits Management System (VBMS) paperless claims processing system was utilized in this case.  Instead of paper, highly secured electronic repositories are used to store and review every document involved in the claims process.  Because the current appeal was processed as part of the VBMS system, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's claim for service connection for sleep apnea was previously remanded to obtain an addendum opinion to address etiology.  Unfortunately, to date an adequate opinion has not been obtained.  As the opinion was requested in Board remand, compliance is necessary.  See Stegall v. West, 11 Vet. App 268 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance). 

Following the February 2014 remand, in April 2014 an addendum medical opinion was provided that stated in pertinent part that it was less likely than not that the Veteran's claimed obstructive sleep apnea (OSA) incurred, was caused by, nexus of or aggravated by his time in military service.  The examiner stated that the Veteran's entrance (1974), re-enlistment (1976), pre-commission (1978), triennial (1986), annual (1989), separation/retirement examination (1994) as well as numerous clinic visits (i.e. infections, muscle strains, lower extremity discomfort, GI [gastrointestinal] complaints, flu, sore throat) were silent for a complaint, diagnosis, treatment or event suggesting OSA and/or hypertension.  The examiner referenced an August 1978 service treatment record in which the Veteran was treated for complaints of being unable to sleep until early in the morning.  The examiner stated that the Veteran's claimed sleep condition was as least as likely as not secondary to and nexus of his stress anxiety due to his heavy class schedule; there was no medical based, clinical evidence to support a nexus to the Veteran's claimed OSA.  The examiner opined that clearly, and in this isolated circumstance, it was less likely than not that the August 1978 abnormal sleep pattern was the precursor of, nexus of or aggravating factor for his claimed OSA.  The examiner also noted that in August 1978the Veteran returned to clinical with clinical signs and symptoms of a cold; he had a stuffy nose, and dry cough.  The clinic visit was silent for a complaint of an abnormal sleep habit.  Therefore, it was less likely than not that the Veteran's claimed OSA incurred, was caused by, nexus of or aggravated by his time in military service.

The addendum opinion does not contain adequate discussion concerning whether the Veteran's sleep apnea is a result of his training and use of oxygen breathing apparatus (OBA) while in service, the crux of the Veteran's argument for service connection.  That is, the Veteran argues that his sleep apnea is due to prolonged and continuous use of OBA and gas masks while engaged in hazardous sea duty under conditions simulating war.  The Board finds that the opinion reflects no consideration of the aforementioned service duties and training, as directed in the February 2014 remand; instead, the examiner focused on the August 1978 service treatment record and opined that the incident was related to a heavy class schedule.

Moreover, the examiner appeared to base part of this opinion on absence of treatment.  Therefore, the rationale is inadequate because it is symptoms, not treatment, which are the essence of any evidence of continuity of symptomatology.  Savage v. Gober, 10 Vet App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Thus, the Board has concluded that another medical opinion is required.

Accordingly, the case is REMANDED for the following action:

1.  The claims folder should be provided to the examiner who provided the April 2014 addendum.  The examiner should be requested to review the claims folder and provide an addendum opinion in which she sets forth a complete rationale for all opinions expressed and conclusions reached in regards to the question of whether there is a 50 percent or better probability that any currently present sleep apnea is etiologically related to the appellant's active service.

For the purposes of the opinion, the examiner should presume that the appellant is a reliable historian and should take into account the aforementioned service duties, training, and service treatment records.  Specifically, the examiner should comment on the Veteran's argument that his sleep apnea is related to prolonged and continuous use of OBA and gas masks while engaged in hazardous sea duty under conditions simulating war.

If the April 2014 examiner is unavailable, the claims folder should be reviewed by another physician with appropriate expertise who should be requested to provide the required opinion with supporting rationale.  Another examination of the appellant should only be performed if deemed necessary by the person providing the opinion.

2.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the appellant's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action, if otherwise in order.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

